                Case 20-10343-LSS          Doc 6251       Filed 09/16/21     Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,
                                                         (Jointly Administered)
                 Debtors.
                                                         Hearing Date: September 21, 2021 @ 10:00
                                                         a.m. EST

                                                         Re: Dkt. 6212, 6213, 6222, 6223


                    JOINDER OF THE MASSEY LAW FIRM
             TO THE OFFICIAL COMMITTEE OF TORT CLAIMANTS’
       MOTION TO ADJOURN THE HEARING TO CONSIDER APPROVAL OF
          DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES
     FOR THE FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION FOR
         BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC [D.I. 6222]

         The Massey Law Firm respectfully joins in the Tort Claimants’ Committee’s Motion to

Adjourn the Hearing to Consider Approval of Disclosure Statement and Solicitation Procedures

for the Fifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and

Delaware BSA, LLC [D.I. 6222] (the “Motion to Adjourn”), 1 which seeks to adjourn the

Disclosure Statement Hearing, currently scheduled to commence on September 21, 2021, for at

least three weeks.

         The Debtors filed the Fifth Amended Plan [D.I. 6212], the Amended Disclosure

Statement [D.I. 6213], the revised proposed order approving the Solicitation Procedures Motion

[D.I. 6215], and other related documents and exhibits on September 15, 2021, just six days (four

business days) prior to the date scheduled for the Disclosure Statement Hearing, on the eve of a

significant religious holiday. These documents, which comprise well in excess of a thousand


1
    Capitalized terms used but not defined herein have the meanings ascribed to them in the Motion to
    Adjourn.



                                                     1
               Case 20-10343-LSS        Doc 6251      Filed 09/16/21     Page 2 of 4




pages in the aggregate, are significantly revised from the versions last filed by the Debtors.

Among other material changes, the documents filed yesterday morning reflect:

           •    a proposed settlement with The Church of Jesus Christ of Latter-day Saints

                (“TCJC”) that involves nonconsensual third-party releases and channeling

                injunctions in favor of TCJC including with respect to direct claims against TCJC;

           •    a proposal to grant all Chartered Organizations the benefit of nonconsensual third

                party releases and channeling injunctions with respect to post-January 1, 1976

                abuse claims in exchange solely for an assignment of their rights under insurance

                policies procured by the Debtor in which they are named as additional insureds

                with respect to such claims and a release of indirect abuse claims by such entities,

                but without any monetary contribution (so-called Participating Chartered

                Organizations);

           •    a revised settlement with Hartford that involves, among other things, an allowed

                administrative expense claim of $23 million in favor of Hartford under certain

                circumstances;

           •    disclosure, for the first time, of proposed payments to be made by specific Local

                Councils under the Local Council Settlement; and

           •    a proposal to pay the fees and expenses of the Coalition in the precise amounts

                previously sought in the RSA with respect to which this Court denied relief.

       Each of these changes is material, its terms complex and the financial consequences

enormous. Parties in interest should be afforded time to assess whether, in light of these and

other changes, the information contained in the Amended Disclosure Statement provides

adequate information within the meaning of section 1125 to enable creditors entitled to vote to

make an informed decision on whether to accept or reject the Fifth Amended Plan.



                                                 2
              Case 20-10343-LSS         Doc 6251      Filed 09/16/21       Page 3 of 4




       But parties will not be given that time under the Debtors’ proposed schedule. Instead,

with only four business days’ notice, no opportunity to submit supplemental objections, and

limited time to consult with clients, parties in interest simply have not been afforded an

opportunity to be heard in a meaningful manner under these circumstances. Cf. Mathews v.

Eldridge, 424 U.S. 319, 333 (1976) (“The fundamental requirement of due process is

the opportunity to be heard at a meaningful time and in a meaningful manner.” (quotation marks

and citation omitted)). More than a few days’ time is necessary for parties in interest to review

these voluminous materials, assess their consequences, and ascertain whether there is adequate

disclosure supporting them. Furthermore, The Massey Law Firm respectfully submit that parties

in interest should also be afforded the opportunity to file supplemental objections to the

Amended Disclosure Statement and Solicitation Procedures Motion in advance of the Disclosure

Statement Hearing.

       The Fifth Amended Plan and Amended Disclosure Statement are the product of closed-

door meetings from which The Massey Law Firm was excluded, notwithstanding that The

Massey Law Firm has parties to the ongoing mediation process. Drafts were not provided to The

Massey Law Firm prior to their filing. Many of the issues raised by these changes are novel and

have not been analyzed or briefed in prior papers submitted to the Court. Judicial economy

therefore also counsels in favor of an adjournment, to give the parties sufficient time to review,

assess, and, if permitted by the Court, brief the issues posed by the changes in an orderly manner.

                           [Remainder of page intentionally left blank.]




                                                 3
             Case 20-10343-LSS         Doc 6251      Filed 09/16/21     Page 4 of 4




       WHEREFORE, for the reasons set forth herein and in the Motion to Adjourn, The

Massey Law Firm respectfully request that the Court adjourn the Disclosure Statement Hearing,

fix a deadline for the filing of supplemental objections to the Amended Disclosure Statement,

and grant such other and further relief as the Court deems just and proper.

DATED: September 15, 2021                 Respectfully Submitted,

                                               THE MASSEY LAW FIRM

                                          By: /s/ Daniel P. Massey
                                              Daniel P. Massey
                                              14300 N. Northsight Blvd Suite 121
                                              Scottsdale, AZ 85260
                                              602-955-0055
                                              Dan@dmasseylaw.com
                                              Attorney for Claimants




                                                4
